ORDER
PER CURIAM.
Eric Mayes (hereinafter, “Father”) appeals from the trial court’s judgment ordering him to pay Kimberly Hicks’s (hereinafter, “Mother”) attorneys’s fees and costs incurred from an appeal filed with this Court with respect to Father’s nonpayment of child support. Father argues the trial court abused its discretion in awarding Mother her fees and costs in that the award was not reasonable in light of Father’s child support obligations and his financial condition.
We have reviewed the briefs of the parties and the legal file, and find the trial court did not abuse its discretion in ordering Father to pay Mother’s attorneys’s fees and costs. First State Bank of St. Charles, Missouri v. Frankel, 86 S.W.3d 161, 176 (Mo.App. E.D.2002). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b).